IN THE SUPREME COURT OF THE STATE OF DELAWARE

    BRANDON M. CARRIGAN,                      §
                                              §
        Defendant Below,                      §   No. 19, 2019
        Appellant,                            §
                                              §   Court Below—Superior Court
        v.                                    §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §   Cr. ID Nos. 1109008434 &
                                              §   1503000827 (N)
        Plaintiff Below,                      §
        Appellee.                             §

                               Submitted: May 13, 2019
                               Decided: July 19, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                           ORDER

       After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the Superior Court’s

order, dated December 13, 2018, adopting the Commissioner’s report and

recommendation, dated August 21, 2018, and summarily dismissing the second

motion for postconviction relief should be affirmed.1 Carrigan was not convicted

after trial, he did not satisfy the requirements of Superior Court Criminal Rule

61(d)(2),2 and his claims were meritless. The Superior Court did not err in denying

1
 State v. Carrigan, 2018 WL 6601174 (Del. Super. Ct. Dec. 13, 2018).
2
 Del. Super. Ct. Crim. R. 61(d)(2) (providing that a second or subsequent Rule 61 motion “shall
be summarily dismissed, unless the movant was convicted after a trial and the motion” pleads with
particularity new evidence creating a strong inference that the movant was actually innocent or a
new rule of constitutional law made retroactive to cases on collateral review).
Carrigan’s motion for appointment of counsel and in summarily dismissing the

postconviction motion.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




                                     2